DETAILED ACTION
This Office Action is in response to the communication filed on 09/06/2019. 
Claims 15-38 have been canceled. New claims 39-44 have been added. Claims 1-14, and 39-44 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because e.g. figs. 8a.-8i. are unreadable. Also, for the drawings to be acceptable, the drawings should contain no shades. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
Claims 1-2, 5-6, 8, 11-12, 39-40 are objected to because of the following informalities: 
There is insufficient antecedent basis for the limitation "the user" as recited in claims 1-2, 5-6, 8, 11-12, and 39-40.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 39-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN 106203035 A) (English translation provided in IDS filed on 10/31/19).
Claim 1, Zhou teaches: 
A verification method, comprising: 
detecting, by a device and a mobile terminal, that an end of the device is connected to an end of the mobile terminal using a data cable; and (e.g. fig. 1, [0027]: the connection between the mobile terminal and the terminal device is detected [0029]: the mobile terminal and the terminal device is connected via the charging cable)
gaining, by the device, access to data of the mobile terminal using the data cable in response to the mobile terminal detecting a first operation action on a touch display screen of the mobile terminal; and (e.g. fig. 2, [0035], [0038]: the mobile terminal detecting a touch action on the touch screen of the mobile terminal which collects fingerprint information of the user [0041]: in response to 
displaying, by the device, a first screen in response to the mobile terminal detecting a second operation action on a physical button of the mobile terminal, wherein the first screen is displayed to prompt the user to enter a screen unlock password of the mobile terminal on the device, (e.g. figs. 2, 2.2, 2.3, [0028], [0030]: the mobile terminal detecting pressing of a physical button of the mobile terminal [0032], [0039]-[0040]: in response to the detection of the physical button press, the terminal device displaying a password authentication screen prompting the user to enter a password of the mobile terminal on the terminal device)
verifying, by the device or the mobile terminal, the screen unlock password of the mobile terminal that is entered by the user on the device, and (e.g. fig. 2, [0041]: the mobile terminal verifying the password entered by the user by matching the password entered to the preset password)
gaining, by the device, access to the data of the mobile terminal in response to the verifying. (e.g. fig. 2, [0041]: in response to the password entered by the user being verified, allowing the terminal device to gain access to the data on the mobile terminal)

wherein the first screen is displayed in response to the mobile terminal detecting that the second operation action being performed by the user on the physical button of the mobile terminal and the device detecting that a third operation action being performed by the user on the device. (e.g. figs. 1-2, [0027], [0030], [0032], [0039]-[0040])
Claim 3, Zhou teaches:
obtaining, by the device, screen password information of the mobile terminal from the mobile terminal; (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
generating, by the device, the first screen based on screen unlock password information of the mobile terminal; and (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
displaying the first screen. (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
Claim 4, Zhou teaches:
wherein the screen unlock password comprises at least one of a character string password, a pattern password, a fingerprint password, a voice password, or an iris password. (e.g. figs. 2.1-2.3, [0034])
Claim 5, Zhou teaches:
A verification method implemented by a device, comprising: 

gaining access to data of the mobile terminal after a first operation action on a first input apparatus of the mobile terminal; (e.g. figs. 2, [0034]-[0036], [0038]-[0040]: the mobile terminal detecting a first action on a first input of the mobile terminal [0041]: in response to the first action being verified, allowing the terminal device to gain access to data on the mobile terminal)
displaying a first screen after a second operation action is performed by the user on a second input apparatus of the mobile terminal, wherein the first screen is displayed to prompt the user to enter a screen unlock password of the mobile terminal on the device, (e.g. figs. 2, 2.2, 2.3, [0030]: the mobile terminal detecting a second action being performed on a second input of the mobile terminal [0032], [0039]-[0040]: in response to the detection of the second action, the terminal device displaying a password authentication screen prompting the user to enter a password of the mobile terminal on the terminal device)

gaining access to the data of the mobile terminal in response to successfully verifying the screen unlock password. (e.g. fig. 2, [0041]: in response to the password entered by the user being successfully verified, allowing the terminal device to gain access to the data on the mobile terminal)
Claim 6, Zhou teaches:
wherein the first screen is displayed after detecting a third operation action being performed by the user on the device. (e.g. figs. 1-2, [0027])
Claim 7, Zhou teaches:
obtaining screen unlock password information of the mobile terminal from the mobile terminal; (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
generating the first screen based on the screen unlock password information of the mobile terminal; and (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
displaying the first screen. (e.g. figs. 2.2-2.3, [0032], [0039]-[0040])
Claim 8, Zhou teaches:
A verification method implemented by a mobile terminal, comprising:

allowing the device to access data of the mobile terminal in response to a first operation action on a first input apparatus of the mobile terminal is detected; and (e.g. figs. 2, [0034]-[0036], [0038]-[0040]: the mobile terminal detecting a first action on a first input of the mobile terminal [0041]: in response to the first action being verified, allowing the terminal device to gain access to data on the mobile terminal)
instructing the device to display a first screen in response to a second operation action being performed by the user on a second input apparatus of the mobile terminal, wherein the first screen is displayed to prompt the user to enter a screen unlock password of the mobile terminal on the device; (e.g. figs. 2, 2.2, 2.3, [0030]: the mobile terminal detecting a second action being performed on a second input of the mobile terminal [0032], [0039]-[0040]: in response to the detection of the second action, the terminal device being instructed to display a password authentication screen prompting the user to enter a password of the mobile terminal on the terminal device)

allowing the device to access the data of the mobile terminal in response to successfully verifying the screen unlock password (e.g. fig. 2, [0041]: in response to the password entered by the user being successfully verified, allowing the terminal device to gain access to the data on the mobile terminal)
Claim 9, Zhou teaches:
further comprising sending screen unlock password information of the mobile terminal to the device. (e.g. figs. 2, 2.1-2.3, [0038]-[0041])
Claim 10, Zhou teaches:
wherein, in response to the first operation action being performed on the first input apparatus of the mobile terminal, the verification method further comprises:
switching from a first mode to a second mode; and (e.g. fig. 2, [0041])
allowing the device to access the data of the mobile terminal. (e.g. fig. 2, [0041])
Claim 11, Zhou teaches:

sending the screen unlock password information of the mobile terminal to the device according to the request message. (e.g. figs. 2, 2.1-2.3, [0032], [0041])
Claim 12, Zhou teaches:
switching from a first mode to a third mode in response to the second operation action being performed by the user on the second input apparatus of the mobile terminal; and (e.g. figs. 2, 2.2, 2.3, [0030], [0032], [0039]-[0040])
539834-v3/4657-90500539834-v3/4657-90500 7Atty. Docket No. 4657-90500 (85260437US04)receiving, in the third mode, the request message from the device in response to the third operation action being performed by the user on the device. (e.g. figs. 1-2, 2.1-2.3, [0027], [0030], [0037])
Claim 13, Zhou teaches:
wherein in response to successfully verifying the screen unlock password, the verification method further comprises:
switching from the third mode to a second mode; and (e.g. fig. 2, [0041])
allowing the device to access the data of the mobile terminal. (e.g. fig. 2, [0041])
Claim 14, Zhou teaches: 

Claim 39, Zhou teaches: 
wherein verifying the screen unlock password of the mobile terminal that is entered by the user on the device comprises sending the screen unlock password to the mobile terminal for verification. (e.g. fig. 2, [0041])
Claim 40, Zhou teaches: 
wherein verifying the screen unlock password of the mobile terminal that is entered by the user on the device comprises obtaining a verification result of the device for the screen unlock password of the mobile terminal that is entered by the user on the device. (e.g. fig. 2, [0041])
Claim 41, Zhou teaches:
wherein the first operation action is an interactive operation action meeting a present condition. (e.g. fig. 2, [0035], [0038], [0041])
Claim 42, Zhou teaches:
wherein the first operation action comprises a series of interactive operation actions meeting a preset condition. (e.g. figs. 2, 2.2-2.3, [0038]-[0041])

wherein the second input apparatus is a physical button, and wherein the verification method further comprises detecting the second operation action based on a receiving a selection of the physical button. (e.g. figs. 2, [0028], [0030])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 106203035 A) in view of Kim et al. (US 2015/0153887).

detecting an operation action based on a change of voltage or capacitance of a touch display screen. (e.g. [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kim into the invention of Zhou and the motivation for such an implementation would be for the purpose of protecting touch information of a user so that security can be improved and user privacy can be protected (Kim [0006], [0144]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0049029 discloses a device with a touch screen initiates remote wireless access of the device by a remote device by receiving a remote access command without using its touch screen. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/AMIE C. LIN/Examiner, Art Unit 2436